—Appeal from an order of the Supreme Court, Monroe County (Harold L. Galloway, J.), entered June 1, 2009 in a personal injury action. The order, among other things, granted plaintiffs motion for partial summary judgment.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on August 25, 2010, and filed in the Monroe County Clerk’s Office on September 17, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, P.J., Smith, Carni, Lindley and Green, JJ.